       Case 1:20-cv-04766-JPO Document 59 Filed 12/07/20 Page 1 of 16




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK

BRANDON CARUSILLO, et al., individually :
and on behalf of all persons similarly  :
situated,                               :
                                        : Case No.: 1:20-cv-04766-JPO
              Plaintiffs                :
                                        : Collective Action
       v.
                                        :
                                        : Jury Trial Demanded
FANSIDED, INC., et al.                  :
                                        :
              Defendants.               :

   PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR APPROVAL OF
        COMMUNICATIONS WITH PUTATIVE COLLECTIVE MEMBERS




Dated: December 7, 2020                    Respectfully Submitted,

                                           /s/ James E. Goodley
                                           James E. Goodley (NY Reg. No. 5724083)
                                           GOODLEY LAW LLC
                                           One Liberty Place
                                           1650 Market Street, Suite 3600
                                           Philadelphia, PA 19103
                                           Telephone: (215) 394-0541
                                           james@goodleylaw.net

                                           Attorney for Plaintiffs and the FLSA Class




                                       i
               Case 1:20-cv-04766-JPO Document 59 Filed 12/07/20 Page 2 of 16




                                    TABLE OF CONTENTS
INTRODUCTION......................................................................................................................... 1
BACKGROUND ........................................................................................................................... 4
     A.      Existing Site Expert Agreement (With Litigation Carve-Out), .................................... 4
     ECF Nos. 42-1 and 42-2 ............................................................................................................ 4
     B.      Prospective Site Expert Agreement (No Litigation Carve-Out), .................................. 4
     ECF No. 42-3.............................................................................................................................. 4
     C.      Paid Contributor Agreement, ECF Nos. 42-4 (General) and 21-6 (V. Page) .............. 5
     D.      Defendants’ Desired Further Revised Expert Services Agreement and
             Communication (No Litigation Carve-Out) ................................................................... 5
ARGUMENT ................................................................................................................................. 6
I.        The Hoffman-LaRoche Collective Action Opt-In Notice Process Does Not Permit An
          Employer to Send Post-Complaint (Even Opt-Out) Arbitration Agreements or Related
          Communications to Putative Class Members ..................................................................... 6
     A.      Notice Process Generally .................................................................................................. 6
     B.      The Promulgation of Post-Complaint Arbitration Agreements is an Improper
             Communication With Putative Class Members and the Court Should Not Permit It 7
     C.      Defendants’ Arbitration Agreements Here Are Improper Communications ............. 9
     D.      Plaintiffs’ Proposed Alternative .................................................................................... 13
CONCLUSION ........................................................................................................................... 13




                                                                        ii
           Case 1:20-cv-04766-JPO Document 59 Filed 12/07/20 Page 3 of 16




                                          INTRODUCTION

         Through their Motion for Approval of Communications, ECF No. 41, Defendants ask the

Court to allow them to improperly dissuade Site Experts from joining this litigation by turning

the well-settled opt-in process on its head. Rather than agree that the Court authorize the parties

moving for conditional certification, Plaintiffs and their counsel, to send neutral approved

notices to putative class members, informing them of their right to join the case and enclosing an

opt-in form to return for filing (as is always done), Defendants seek the Court’s authorization to

do the unheard of. That is, Defendants ask the Court to authorize Defendants to send out their

own (undefined1) communications to putative class members, providing them yet another

confusing Site Expert agreement to sign, which would contain an arbitration clause without a

carve-out for this litigation. In the face of Plaintiffs’ criticism that this is an improper

communication under Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 171 (1989) and “an

improper attempt to undermine [collective action procedures] by encouraging class members not

to join the suit,” Belt v. Emcare, Inc., 299 F.Supp.2d 664, 667 (E.D.Tex.2003), Defendants argue

that this process is fair, due to the right of the Site Expert to opt out of arbitration.

         But Defendants’ proposal is a devil in disguise because it would, at minimum, create a

needlessly burdensome and confusing process for a Site Expert who desires to join this case,

certain to drastically reduce the rate of participation in this case, in conflict with the opt-in

process the Supreme Court authorized in Hoffmann-La Roche. Since “[n]o employee shall be a

party plaintiff to any such action unless he gives his consent in writing to become such a party

and such consent is filed in the court in which such action is brought,” 29 U.S.C. § 216(b), under

Defendants’ proposal, a Site Expert who desires to join this action would need to first opt out of



1
    See Defendants’ Motion at pp. 15, n. 4.
                                                    1
         Case 1:20-cv-04766-JPO Document 59 Filed 12/07/20 Page 4 of 16




arbitration (by following Defendants’ contractual procedures), and then opt in to this litigation by

returning a consent form to Plaintiffs’ counsel for filing on the docket. As a result, those who do

not timely opt-out of arbitration in accordance with Defendants’ procedures will not even receive

notice of their right to join this case because the Site Expert, “also waives [his or her] right to

receive notice of any class or collective action that may be pending and/or filed.” Agreement at

¶ 11.3 (emphasis added).

       This would be a serious problem. “Because FLSA plaintiffs must opt-in, unsupervised,

unilateral communications with those potential plaintiffs can sabotage the goal of the FLSA's

informed consent requirement by planting the slightest seed of doubt or worry through the one-

sided, unrebutted presentation of 'facts.'" Agerbrink v. Model Serv. LLC, 2015 U.S. Dist. LEXIS

145563, at *9 (S.D.N.Y. Oct. 27, 2015) (Oetken, J.)) (quoting Billingsley v. Citi Trends, Inc., 560

F.App’x. 914, 924 (11th Cir. 2014); emphasis added).

       Why do Defendants insist on such a complicated and confusing multi-step procedure?

Assuming conditional certification will be granted, why wouldn’t Defendants allow the opt-in

process to unfold as it normally does? Why do they insist that the arbitration communication

occur before the opt-in process? Make no mistake about it, the only purpose for which

Defendants seek the Court’s permission to roll out another round of arbitration agreements (prior

to the opt-in process) is to minimize participation (and thus their FLSA liability) by creating

confusion and further unfair obstacles to Site Experts who wish to join this litigation. The

economies of scale inherent in this already existing collective action2 would be destroyed if



2
  See, e.g., In re Modafinil Antitrust Litig., 837 F.3d 238, 242 (3d Cir. 2016) ("The class action is
an ingenious device for economizing on the expense of litigation and enabling small claims to be
litigated. The two points are closely related. If every small claim had to be litigated separately,
the vindication of small claims would be rare. The fixed costs of litigation make it impossible.")
(quoting Thorogood v. Sears, Roebuck and Co., 547 F.3d 742, 744 (7th Cir. 2008)).
                                                   2
         Case 1:20-cv-04766-JPO Document 59 Filed 12/07/20 Page 5 of 16




Defendants have their way. If such a putative class member who did not opt-out of arbitration

wished to pursue their claims, they would be stuck trying to find a lawyer willing to take on an

individual arbitration, possibly even needing to share the cost of that arbitration.

       The facts of this case are almost identical to the facts in Williams v. Securitas Sec. Servs.

USA, Inc., No. CIV.A. 10-7181, 2011 WL 2713741, at *4 (E.D. Pa. July 13, 2011), which led the

court in that case to hold that, “[t]he confusing nature of the [post-lawsuit arbitration] Agreement

[containing a 30-day opt-out window] may cause [defendant’s] employees to misunderstand the

nature of their rights to participate in this litigation while the court determines whether to

conditionally certify a class, damage not easily undone.” Instead of opening up a pandora’s box

by following Defendants’ novel suggestion (surely encouraging scores of defendants to engage

in similar gamesmanship in the future), the Court should instead employ the traditional opt-in

process under Hoffmann-La Roche and Myers v. Hertz Corp., 624 F.3d 537 (2d Cir. 2010) and

deny Defendants’ motion.

       Plaintiffs’ Counsel does not take issue if Defendants wish to roll out arbitration

communications after the notice period has ended, as long as that communication and arbitration

agreement make it clear that those agreements do not cover the claims of anybody who did opt in

to the case (i.e., includes a litigation carve-out). If the Court allows this process, there would no

longer be any risk of improper “contacts [with] putative class members for the purpose of

altering the status of a pending litigation,” In re Currency Conversion Fee Antitrust Litig., 361 F.

Supp. 2d 237, 253 (S.D.N.Y. 2005) or “improper attempt[s] to undermine [collective action

procedures] by encouraging class members not to join the suit[,]” Belt v. Emcare, Inc., 299

F.Supp.2d 664, 667 (E.D.Tex.2003), because the opt-in period would have ended. Taking this

traditional route would serve everyone’s interests: putative class members’ right to join this



                                                  3
         Case 1:20-cv-04766-JPO Document 59 Filed 12/07/20 Page 6 of 16




action without coercion or confusion, while allowing Defendants to provide pre-dispute

arbitration agreements to Site Experts. Mot. at pp. 1. That process would not require the Court’s

oversight, other than an order that the communication may only occur after the opt-in process

ends and that any arbitration agreement include a carve-out for those who joined this case.

Plaintiffs respectfully request that the Court not take up Defendants’ proposal to “re-invent the

wheel” and instead deny Defendants’ Motion for Approval of Communications and grant

Plaintiffs’ Motion for Conditional Certification and Corrective Notice.

                                        BACKGROUND

       A.      Existing Site Expert Agreement (With Litigation Carve-Out),
               ECF Nos. 42-1 and 42-2

       On August 1, 2020, after this action was initiated, FanSided issued new Expert Services

Arbitration Agreements to all those who had been Site Experts prior to that date. Decl. of Z.

Best, ECF No. 42 (“Best Decl.”) at ¶ 7. That agreement includes a carve-out for this litigation:

       Pending Litigation. This Arbitration Agreement does not apply to the lawsuit
       titled Carusillo v. Sportority, Inc. pending in the Southern District of New York,
       Case No. 1:20-cv-04766 (“Carusillo Lawsuit”). Therefore, if the Court
       determines that you are eligible to participate in the Carusillo Lawsuit, you may
       do so regardless of whether you opt out of this Arbitration Agreement.
       However, if the Carusillo Lawsuit is covered by a prior agreement to arbitrate
       between You and Sportority, that prior agreement will continue to apply with full
       force and effect. In addition, unless you opt out of this Arbitration Agreement,
       this Arbitration Agreement will apply to any and all other litigation, even if that
       litigation asserts the same claims those asserted in the Carusillo Lawsuit.

ECF No. 42-1 at ¶ 11.1 (emphasis added).

       B.      Prospective Site Expert Agreement (No Litigation Carve-Out),
               ECF No. 42-3

       However, “anyone who became a Site Expert for this first time after August 1, 2020, was

given the new version of the Expert Services Agreement, except that it d[oes] not contain a carve-

out for the Carusillo lawsuit.” Best Decl. at ¶ 10 (emphasis added); ECF No. 42-3. This


                                                 4
          Case 1:20-cv-04766-JPO Document 59 Filed 12/07/20 Page 7 of 16




agreement contains a “Class and Collective Action Waiver,” and “also waives [Site] Expert’s right

to receive notice of any class or collective action that may be pending and/or filed.” ECF No. 42-

3 at ¶¶ 11.3, 11.9.

        C.      Paid Contributor Agreement, ECF Nos. 42-4 (General) and 21-6 (V. Page)
                (No Litigation Carve-Out)

        “On August 1, 2020, FanSided also issued a new Paid Contributor Agreement to all

FanSided contributors, which contained the same features as the Expert Services Agreement, but

without the Carusillo carve-out.” Best Decl. at ¶ 11.

        Site Expert Vincent Page, who served in that capacity from May 2017 through January

2020, testified that on or about August 4, 2020, FanSided required him to sign a new form

contract, which included an arbitration clause. Decl. of V. Page, ECF No. 21-6 (“Page Decl.”)

¶ 23, Ex. 1 at ¶ 11 (“Page Arbitration Agreement”). The agreement (appearing to be

substantially similar to the Paid Contributor Agreement) contains an arbitration clause and a

class and collective action waiver, which explicitly includes pending claims such as those in this

action. Id. at ¶ 11.1. The agreement even states that the Site Expert, “also waives [his or her]

right to receive notice of any class or collective action that may be pending and/or filed.” Id. at ¶

11.3 (emphasis added).

        D.      Defendants’ Desired Further Revised Expert Services Agreement and
                Communication (No Litigation Carve-Out)

        Defendants intend to roll out a further revised Expert Services Agreement that explicitly

applies to this litigation (i.e., without a litigation carve-out):

        With the Court’s permission, FanSided would like to roll out a further update to
        the Expert Services Agreement to putative collective members that removes the
        Carusillo carve out, but would permit Site Experts to opt-out to the extent they
        wish to participate in Carusillo. FanSided also intends to issue a communication
        to Site Experts explaining the changes to the Expert Services Agreement and the



                                                     5
         Case 1:20-cv-04766-JPO Document 59 Filed 12/07/20 Page 8 of 16




       significance of the decision about whether to opt out of the new arbitration
       agreement as it relates to this litigation. FanSided will also give Site Experts a
       reasonable time to review and sign the Expert Services Agreement.

Best Decl. at ¶ 13. Although Site Experts might be eligible to join this lawsuit, if Defendants’

Motion were granted, Site Experts could only join if they first opted-out of the Revised Expert

Services Agreement, id., and then opted-in pursuant to 29 U.S.C. § 216(b).

                                          ARGUMENT

I.     The Hoffman-LaRoche Collective Action Opt-In Notice Process Does Not Permit An
       Employer to Send Post-Complaint (Even Opt-Out) Arbitration Agreements or
       Related Communications to Putative Class Members

       A.      Notice Process Generally

       The FLSA permits a plaintiff to pursue a collective action on his or her own behalf and

on behalf of “other employees similarly situated.” 29 U.S.C. § 216(b). “The collective action

procedure allows for efficient adjudication of similar claims, so ‘similarly situated’ employees,

whose claims are often small and not likely to be brought on an individual basis, may join

together and pool their resources to prosecute their claims.” Lynch v. United Servs. Auto. Ass'n,

491 F. Supp. 2d 357, 367 (S.D.N.Y. 2007) (citing Hoffman-La Roche Inc. v. Sperling, 493 U.S.

165, 170 (1989)).

       For others in the putative class to participate in FLSA litigation, they must affirmatively

sign a consent form, which must be filed on the docket by Plaintiff’s Counsel. 29 U.S.C. §

216(b) (“No employee be a party plaintiff to any such action unless he gives his consent in

writing to become such a party and such consent is filed in the court in which such action is

brought.”). It is only at the point that a consent form is filed that a putative class member’s claim

is tolled, 29 U.S.C. § 256, which means that time is of the essence.




                                                 6
          Case 1:20-cv-04766-JPO Document 59 Filed 12/07/20 Page 9 of 16




        It goes without saying that putative class members cannot make the important decision to

join a collective action unless they are made aware of that right. Accordingly, “district courts

have discretion, in appropriate cases, to implement [Section 216(b)] by facilitating notice to

potential plaintiffs.” Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 169 (1989). For

putative class members to be informed of their right to join this case, Plaintiffs seeks, according

to Hoffmann-La Roche and Second Circuit precedent, the Court’s authorization to send notice to

all putative members of this collective action. See Myers v. Hertz Corp., 624 F.3d 537 (2d Cir.

2010) and Plaintiffs’ Motion for Conditional Certification and Corrective Notice, ECF No. 21.

        B.      The Promulgation of Post-Complaint Arbitration Agreements is an
                Improper Communication With Putative Class Members and the Court
                Should Not Permit It

        “‘Because of the potential for abuse, a district court has both the duty and the broad

authority to exercise control over a class [or collective] action and to enter appropriate orders

governing the conduct of counsel and the parties.’” Hoffmann-La Roche Inc. v. Sperling, 493

U.S. 165, 171(1989) (quoting Gulf Oil Co. v. Bernard, 452 U.S. 89, 101 (1981)). “Under

Hoffman–La Roche, [courts have] a responsibility to prevent confusion and unfairness

concerning [an] action in which plaintiffs seek to have the matter proceed as a collective action

and to insure that all parties act fairly while the court decides whether and how this action will

move forward under the FLSA.” Williams v. Securitas Sec. Servs. USA, Inc., No. CIV.A. 10-

7181, 2011 WL 2713741, at *3 (E.D. Pa. July 13, 2011); see also Wang v. Chinese Daily News,

Inc., 623 F.3d 743, 756 (9th Cir. 2010), judgment vacated on other grounds, 132 S. Ct. 74 (2011)

(Courts must “impose limitations when a party engages in behavior that threatens the fairness of

the litigation.”).




                                                  7
        Case 1:20-cv-04766-JPO Document 59 Filed 12/07/20 Page 10 of 16




       Courts should enter orders to protect absent class members who may be subject to

coercive or misleading communications, particularly those designed to improperly attempt those

class members to exclude themselves from the litigation. See, e.g., In re Currency Conversion

Fee Antitrust Litig., 361 F. Supp. 2d 237, 253 (S.D.N.Y. 2005) (“Indeed, when a defendant

contacts putative class members for the purpose of altering the status of a pending litigation, such

communication is improper without judicial authorization.”); Billingsley v. Citi Trends, Inc., 560

F. App'x 914, 922 (11th Cir. 2014) (“The district court simply did what other district courts

routinely do: exercise discretion to correct the effects of pre-certification communications with

potential FLSA collective action members after misleading, coercive, or improper

communications are made.”); Belt v. Emcare, Inc., 299 F.Supp.2d 664, 667 (E.D.Tex.2003) (A

court may “limit communications with absent class members where the communications were ...

an improper attempt to undermine Rule 23 by encouraging class members not to join the suit.”);

Agerbrink v. Model Serv. LLC, 2015 U.S. Dist. LEXIS 145563, at *9 (S.D.N.Y. Oct. 27, 2015)

(Oetken, J.) ("[b]ecause FLSA plaintiffs must opt-in, unsupervised, unilateral communications

with those potential plaintiffs can sabotage the goal of the FLSA's informed consent requirement

by planting the slightest seed of doubt or worry through the one-sided, unrebutted presentation of

'facts.'") (quoting Billingsley at 924; emphasis added).

       With this background in mind, courts have routinely held that a defendant’s promulgation

of an arbitration agreement to putative class members with respect to their claims in an already-

pending lawsuit is coercive, misleading and improper. Those courts often invalidate such

arbitration agreements and issue a corrective notice3 so that the putative class member is




3
 As to arbitration agreements without litigation carve-outs which Defendants presented to
putative class members, Plaintiffs have sought corrective language to be included in their notice
                                                 8
        Case 1:20-cv-04766-JPO Document 59 Filed 12/07/20 Page 11 of 16




informed that they may join the pending litigation, notwithstanding the existence of an

arbitration agreement. See, e.g., Williams v. Securitas Sec. Servs. USA, Inc., No. CIV.A. 10-

7181, 2011 WL 2713741, at *4 (E.D. Pa. July 13, 2011) (“The confusing nature of the [post-

lawsuit arbitration] Agreement [containing a 30-day opt-out window] may cause [defendant’s]

employees to misunderstand the nature of their rights to participate in this litigation while the

court determines whether to conditionally certify a class, damage not easily undone.”); In re

Currency Conversion Fee Antitrust Litig., 361 F. Supp. 2d 237, 253 (S.D.N.Y. 2005) (in Rule 23

class action, holding post-lawsuit arbitration agreements unenforceable); Camp v. Alexander, No.

C-13-03386(EDL), 2014 WL 12701508, at *6 (N.D. Cal. July 9, 2014) (“Defendants shall issue

the notice to all employees who signed the Arbitration Agreement Acknowledgment within one

week of the date of this Order.”); Oconner v. Agilant Sols., Inc., 444 F. Supp. 3d 593, 597

(S.D.N.Y. 2020).

       C.     Defendants’ Arbitration Agreements Here Are Improper Communications

       Defendants’ arbitration communications are similarly problematic. In their motion,

Defendants unabashedly propose to roll-out post-complaint arbitration agreements to putative

class members in this case that do not contain litigation carve-outs, and insist on injecting a

complicated and confusing procedure where putative class members may only join this case if

they timely opt-out of arbitration (following Defendants’ contractual procedures) and then opt-in

to this case under 29 U.S.C. § 216(b). Those who do not timely opt-out of arbitration in

accordance with Defendants’ procedures will not even receive notice of their right to join this

case because the Site Expert, “also waives [his or her] right to receive notice of any class or




of collective action lawsuit. See Motion for Conditional Certification and for Issuance of
Corrective Notice, ECF No. 21-1 at Part III.
                                                  9
        Case 1:20-cv-04766-JPO Document 59 Filed 12/07/20 Page 12 of 16




collective action that may be pending and/or filed.” Agreement at ¶ 11.3 (emphasis added). The

proposed communications plainly interfere with the Court’s authority to oversee this collective

action under Hoffman-LaRoche and constitute “an improper attempt to undermine [collective

action procedures] by encouraging class members not to join the suit,” Belt v. Emcare, Inc., 299

F.Supp.2d 664, 667 (E.D.Tex.2003).

       The facts in this case closely resemble those in Securitas. In that case, after an FLSA

collective action lawsuit was filed, the employer proposed to present arbitration agreements

(with a 30-day opt-out window) to the putative class members, covering their pending claims.

Relying on Hoffman–La Roche, Judge Bartle forcefully invalidated the already-promulgated

agreements in that case and ordered a corrective notice to cure the damage:

       Under Hoffman–La Roche, this court has a responsibility to prevent confusion and
       unfairness concerning this action in which plaintiffs seek to have the matter proceed
       as a collective action and to insure that all parties act fairly while the court decides
       whether and how this action will move forward under the FLSA. In the meantime,
       to prevent confusion and unfairness, we will order Securitas to rescind the [opt-out
       Arbitration] Agreement with respect to its Pennsylvania employees as it relates to
       this litigation. We will require Securitas to set forth the nature of this action and
       advise its Pennsylvania employees that the Agreement is not binding with regard
       to those employees' right to participate in this lawsuit, notwithstanding the fact
       that the employee may have signed the Agreement or failed timely to opt out.
                                                  …

       Securitas argues that invalidating the Agreement merely because this class action
       lawsuits is pending is equivalent to preventing it from adopting any arbitration
       policy at all. Whatever right Securitas may have to ask its employees to agree to
       arbitrate, its current effort, which specifically references this lawsuit, is confusing
       and misleading and clearly designed to thwart unfairly the right of its employees to
       make an informed choice as to whether to participate in this collective action under
       the FLSA. Since the Agreement by its terms will directly affect this lawsuit, this
       court has authority to prevent abuse and to enter appropriate orders governing the
       conduct of counsel and the parties. Hoffman–La Roche, 493 U.S. at 171–72.
       Securitas did not act fairly when it gave notice through the Agreement to potential
       class members concerning this lawsuit.

Securitas, 2011 WL 2713741, at *3 (emphasis and alteration added).



                                                 10
        Case 1:20-cv-04766-JPO Document 59 Filed 12/07/20 Page 13 of 16




       Even worse, some of those who are putative class members already received such

improper communications without carve-outs: those who became Site Experts on August 1, 2020

or later and those who, like Vincent Page, were Site Experts but later received a contributor

arbitration agreement. See Best Decl. at ¶ 10, Page Decl. at Ex. 1; ECF Nos. 42-3 and 42-4.

Approximately six weeks after this collective action lawsuit was filed, Defendants promulgated

Arbitration Agreements to FanSided’s Site Experts and Contributors containing opt-out

arbitration clauses with class and collective action waivers. Not only does the Arbitration

Agreement reference FLSA Claims, ¶ 10.1, but it also specifically includes pending claims, and

a waiver of a putative FLSA Class member’s right to even receive notice of pending claims. See

Arbitration Agreement at ¶¶ 11, 11.1, 11.3 (“Both Sportority and You agree to bring any

dispute in arbitration on an individual basis only, and not on a class or collective action basis …

Paid Contributor also waives Paid Contributor’s right to receive notice of any class or collective

action that may be pending and/or filed.); see also ¶ 11.2 (stating that the arbitration agreement

applies to “any claim that Paid Contributor is an employee of Sportority . . . minimum wage,

expense reimbursement, overtime, breaks and rest periods…”).

       These actions require the corrective notice proposed by Plaintiffs. See ECF No. 21-1 at

Part III. It makes no difference that “FanSided [claims it] has no intention of enforcing the

Arbitration Agreement in the Paid Contributor Agreement with respect to claims any current or

former Site Expert might be eligible to bring in the Carusillo case,” Best Decl. ¶ 12, or “was

days away from issuing its updated Expert Services Agreement.” Mot. at pp. 2. What matters is

how the communication might be interpreted by a putative class member. At a minimum, these

multiple communications are confusing, and are likely to have the effect of dissuading putative

class members from joining the case.



                                                 11
        Case 1:20-cv-04766-JPO Document 59 Filed 12/07/20 Page 14 of 16




       The Arbitration Agreements here – be they the proposed Expert Agreement, the Expert

Agreement already promulgated those who began August 1, 2020 or later, or the Contributor

Agreement which was directed towards any Site Expert in the putative class – are clearly

designed to confuse, intimidate4 and otherwise improperly dissuade putative class members from

joining this litigation. This is exactly the type of improper communication to putative class

members that the Supreme Court envisioned in Hoffman-LaRoche and Gulf Oil district courts

would and should prohibit. The Court should follow Judge Bartle’s lead in Securitas, as well as

the great weight of authority on this subject, by rejecting Defendants’ invitation to needlessly

obstruct the opt-in process with these post-Complaint, pre-opt-in, arbitration agreements.

       Defendants’ arbitration opt-out proposal is a red-herring that does not change this reality.

Since “[n]o employee shall be a party plaintiff to any such action unless he gives his consent in

writing to become such a party and such consent is filed in the court in which such action is

brought,” 29 U.S.C. § 216(b), under Defendants’ proposal, a Site Expert who desires to join this

action would need to first opt out of arbitration (by following Defendants’ contractual

procedures), and then opt in to this litigation by returning a consent form to Plaintiffs’ counsel

for filing on the docket. Those Site Experts who do not timely opt-out of arbitration would never

even receive notice of their right to join this case. This process would create needless burdens,

and the risk of confusion and dissuading putative class members from joining the case far

outweighs any perceived “right” that Defendants claim to have to roll out post-lawsuit arbitration

agreements to minimize their FLSA liability.



4
 The Arbitration Agreements even includes an indemnification provision, ¶ 10.1, in which if a
Contributor who worked under a Site Expert sues Sportority, FanSided or any other related
company, Defendants could assert an indemnification claim against the Site Expert, an individual
making less than $7.25 per hour.


                                                 12
        Case 1:20-cv-04766-JPO Document 59 Filed 12/07/20 Page 15 of 16




       D.      Plaintiffs’ Proposed Alternative

       Plaintiffs’ alternative is simple and easy to administer: Plaintiffs’ Motion for Conditional

Certification, ECF No. 21, should be granted because they meet the relevant lenient standard laid

out therein, and the Court should approve a notice similar to that Plaintiffs have proposed, ECF

No. 21-7.5 The notice would still need to contain clarifying corrective language (similar to that

Plaintiffs’ proposed) explaining to putative class members that even if they received an

arbitration agreement of some kind from Defendants,6 they are still entitled to join this action,

without any fear of retaliation and without the need to opt-out of Defendants’ arbitration process.

Defendants’ Motion for Approval of Communications should be denied in its entirety.

Defendants would still be permitted (without the need for ongoing Court oversight) to send out

arbitration communications after the opt-in period closes, so long as the arbitration agreement

plainly carves out the Carusillo litigation, similar to ECF No. 42-1, ¶ 11.1.

                                         CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that the Court deny Defendants’

Motion For Approval of Communications With Putative Collective Members.

Dated: December 7, 2020                               Respectfully Submitted,

                                                      /s/ James E. Goodley
                                                      James E. Goodley (NY Reg. No. 5724083)
                                                      GOODLEY LAW LLC
                                                      One Liberty Place
                                                      1650 Market Street, Suite 3600


5
  The Notice would require minor edits to state that the Site Expert class includes those who
worked under co-Defendant FanSided, Inc., or co-Defendant Sportority, Inc. (now merged into
the same entity, ECF No. 29) and that there is now a co-Plaintiff, David Gate. However,
Plaintiffs do not agree with Defendants’ suggestion raised in their opposition to conditional
certification, ECF No. 43 at pp. 24, that further briefing on this topic is necessary.
6
 Such as was the case with Vincent Page or those Site Experts who began to work for
Defendants on August 1, 2020 or later.
                                                 13
Case 1:20-cv-04766-JPO Document 59 Filed 12/07/20 Page 16 of 16




                                   Philadelphia, PA 19103
                                   Telephone: (215) 394-0541
                                   james@goodleylaw.net

                                   Attorney for Plaintiffs and the FLSA Class




                              14
